[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MOTION TO OPEN DUE TO FRAUD
The Plaintiff does hereby move that the Court open the Judgment of Dissolution dated November 30, 1999 and filed December 1, 1999, based upon the grounds of fraud. in support of this Motion, the Plaintiff hereby represents as follows:
1. A Judgment of Dissolution was entered by Judge Austin on November 30, 1999.
2. At trial Defendant testified that the $3,000.00 from the Eastern CT Page 9374-z Savings and Loan Account was put down as a deposit on a trip to Hawaii which then was not taken and therefore the money was lost
3. Since the date of trial, the Plaintiff has received evidence showing that $3,000.00 was never placed down upon the Hawaii vacation.
4. Based upon Defendant's testimony at trial and the transcript attached to her Motion to Clarify, Judge Austin held that Plaintiff receive nothing from said bank account in question as it had been spent with his knowledge.
WHEREAS, Judge Austin relied upon incorrect evidence provided by Defendant, the Plaintiff hereby requests that the Court reopen the judgment of dissolution.
THE PLAINTIFF
By: SCOTT McGOWAN of Traystman, Cork  Keramidas
I hereby certify that a copy of the foregoing was mailed and faxed to all counsel and pro se parties of record on July 21, 2000, to Attorney Nancy O'Neil at 335 Washington Street, P.O. Box 6002, Norwich, CT 06360 — fax # 860-887-1378.
Scott McGowan
                                  ORDER
After hearing had. and it appearing to he Court that the foregoing motion ought to be GRANTED/DENIED, and
It is hereby ORDERED:
BY THE COURT
  BY CLERK/JUDGE